IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                October 13, 2010 Session

             SHERRY C. SLOAN v. WILLIAM CHADWICK POFF

               Appeal from the Juvenile Court for Davidson County
       No. 2007-5187; 2007-5550; 2009-4616    Betty K. Adams Green, Judge


                No. M2009-01839-COA-R3-JV - Filed March 29, 2011


The Juvenile Court found the mother in criminal contempt for violating two orders. The first
order governed the manner of the mother’s communications with her son’s father, and the
second order governed the father’s right to visit with the child on specific dates. The
Juvenile Court sentenced the mother to the Davidson County workhouse for ten days for
violating the earlier order, but suspended the sentence for so long as the mother continued
to comply with orders. The court fined the mother $50 for violating the second order. On
appeal, the mother challenged: the sufficiency of the evidence supporting both findings of
contempt; an evidentiary ruling; the suspension of her sentence; the appointment of a
guardian ad litem for the child; and the trial court’s recusal without request. We affirm the
Juvenile Court in all respects.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which F RANK G.
C LEMENT, J R. and R ICHARD H. D INKINS, JJ., joined.

Connie Reguli, Brentwood, Tennessee, for the appellant, Sherry Sloan.

William Chadwick Poff, appellee, did not file a brief.

                                        OPINION

      At issue in this appeal are two orders of criminal contempt entered by the Davidson
County Juvenile Court against the Appellant, Sherry C. Sloan (“Mother”). Both contempt
proceedings were initiated by the Appellee, William Chadwick Poff (“Father”).
       Mother and Father, who were not married, are the parents of a child born in July 2007.
The parents have had a contentious relationship from at least October 2008 through the
present. In this opinion we set forth only those facts that are relevant to the orders for
contempt that are at issue in this appeal.

                             I. O RDER D ATED J ANUARY 7, 2009

       On October 1, 2008, the Juvenile Court held a hearing to address particular issues
regarding Father and Mother’s son, who was just fifteen months old at the time. Mother and
Father had complaints regarding their communications with each other, and the court entered
an Interim Order dated October 14, 2008 in which it wrote, in pertinent part:

        The order of protection now in effect against Mr. Poff is lifted to permit
        certain communication between him and Ms. Sloan, for the sole purpose of
        addressing issues related to their son. Preferably, such communications will
        be by e-mail or by telephone. The court suggests that each party save all e-
        mails to and from the other party. The court further suggests that each party
        purchase a recording device with which to record his or her conversations with
        the other party. Any telephone calls will be reasonable as to time, frequency,
        and duration.

        Then, on January 7, 2009, the Juvenile Court entered an Order which stated in relevant
part:

                The Court further finds and cautions the parties that they are to continue
        to communicate with one another as outlined in the interim Order by email or
        telephone and that suggested provision of the interim Order is adopted as a
        final order.

        On July 8, 2009, Father filed a petition with the Juvenile Court charging Mother with
willful contempt of the court’s order. Specifically, Father alleged Mother left 32 separate
voice-mail messages on his telephone within a 2-month time frame, and that on one day
Mother left eight separate messages. According to Father, none of these messages concerned
issues related to their son. In addition, Father alleged Mother showered him with unwanted
gifts in December 2008 and that she gave him twelve valentine cards on February 13, 2009,
all in violation of the court’s January 7, 2009 Order.

       The court held a hearing on Father’s contempt petition on July 29, 2009. During the
hearing, the court heard testimony from the parties and listened to Father’s tape recorded
messages from Mother. The parties also testified about an incident that occurred late one

                                               -2-
night when the child was with Father and fell out of his crib. Father took the child to the
emergency room the following morning after the child vomited, and apparently the child was
given some medicine to control the vomiting so that a CT scan could be taken. When Mother
learned what type of medicine Father allowed the doctors to give the child, she became upset
and alleged Father should not have permitted their child to be given that type of medicine
because she had suffered a reaction to that medicine when she was pregnant with the child.

       In its order dated August 13, 2009, the Juvenile Court wrote:

       The Court, further, is of the opinion and finds that Ms. Sloan giving Mr. Poff
       twelve (12) valentine cards on February 13, 2009, did not rise to the level of
       criminal contempt in that Mr. Poff had sent Ms. Sloan a card from the child on
       Mother’s Day; that Ms. Sloan giving Mr. Poff several Christmas gifts in
       December of 2008, did not rise to the level of criminal contempt in that Ms.
       Sloan testified that the many gifts were from the child; that the Court listened
       to a tape recording of a May 30, 2009, telephone message left by Ms. Sloan on
       Mr. Poff’s answering machine; that the May 30, 2009, telephone message
       lasted for more than five minutes; that the May 30, 2009, telephone message
       was not about the parties’ child; that the May 30, 2009, telephone message was
       not reasonable as to duration; that the proof clearly shows that Ms. Sloan
       leaving the May 30, 2009, telephone message left on Mr. Poff’s answering
       machine was beyond a reasonable doubt a willful violation of this Court’s
       orders; that Ms. Sloan should be found to be in contempt of this Court’s orders
       and be sentenced to ten (10) days in the Davidson County workhouse but that
       said sentence should be suspended for so long as Ms. Sloan obeys this Court’s
       orders . . . .

                             II. O RDER D ATED J ULY 30, 2009

        On July 30, 2009, a Magistrate of the Juvenile Court held a hearing regarding Father’s
visitation with his son. The court granted Father three hours visitation at the Exchange Club
to take place on August 2, August 8, and August 15, 2009. Mother was directed to
“participate in intake procedures as required by Exchange Club.”

        Father exercised his visitation on August 2, but he was unable to exercise his
visitation rights or see his son on August 8. On August 6, Father had returned to the Juvenile
Court and obtained an amendment to the July 30 Order. The court wrote in this amendment:
“The father’s family shall be allowed to attend the entire visitation between the father and




                                             -3-
the minor child.” 1

         Father appeared at the Exchange Club as planned on August 8, along with his mother,
his fiancée, his fiancée’s mother, his fiancée’s father, and his fiancée’s father’s companion.
When Mother learned Father had brought five additional people to visit with the child,
Mother objected and refused to allow the visitation to go forward. Father testified he offered
to visit with the child by himself, but Mother rejected this offer and instead left the Exchange
Club with her child. As a result, the court-ordered visitation did not take place on August
8.

       Father then filed a petition for contempt on August 10, 2009, in which he asked the
Juvenile Court to hold Mother in criminal contempt for willfully violating the July 30 Order
granting Father visitation with his son on August 8. The court held a hearing on August 20
and concluded Mother was in criminal contempt:

        After listening to all of the proof, I do find quite frankly, Ms. Sloan, that you
        are in contempt by not making [your son] available for visitation on August 8.
        I do find the proof is such that it carries beyond a reasonable doubt that you
        knew you were required to make [your child] available.

        The business record admitted by the Exchange Club is certainly instructive to
        the Court about what happened on the 8th. I do believe that you were given
        an opportunity for Mr. Poff to just visit on his own and that could have cured
        your concern, your confusion about who was allowed and not allowed. Mr.
        Poff was not allowed to see [his child] at all.

        Because of that I do find you in criminal contempt. Now, criminal contempt
        has a potential penalty of up to ten days in jail and/or a $50 fine. In looking
        at what is the appropriate sentence if you will, the Court is taking into
        consideration the fact that you were presented with a copy of the order on the
        August 8th visitation. I do take your attorney at his word that he did not see
        that order of August 6th even though I do believe Mr. Thompson made every
        attempt to include him in that and get him before the Court because when we
        have such short time periods, unfortunately folks can’t always connect up.



        1
          Father’s attorney allegedly attempted to contact Mother’s attorney prior to the hearing on August
6 to inform him of the hearing, but was unsuccessful in his attempts. Father’s attorney stated he then sent
a copy of the amendment to Mother’s attorney following the hearing, but Mother’s attorney was out of the
office and did not receive the amendment until after August 8.

                                                   -4-
                                             .....

       And the Court cannot be clear enough with you, Ms. Sloan, that if we have
       some other visitation orders going forward, I expect both parties to follow
       them. I’ll try to dot every “I” and cross every “T” so there is no confusion.
       But because of the way the August 6th order clarifying the family situation
       came down, your punishment for contempt shall be a $50 fine payable to the
       Court.

       In its Order entered August 24, 2009, the court wrote:

       [T]he Court is of the opinion and finds that on August 8, 2009, Mr. Poff was
       to exercise court ordered visitation with his son at the Exchange Club; that Ms.
       Sloan had knowledge of the order granting Mr. Poff visitation at the Exchange
       Club on August 8, 2009; that at the appointed time for the visitation, Mr. Poff
       appeared at the Exchange Club to exercise his visitation; that at the appointed
       time for the visitation, Ms. Sloan, without just cause, refused to allow the child
       to participate in the visitation and, in fact, removed the child from the
       Exchange Club without allowing the visitation; that Ms. Sloan’s action in
       preventing the visitation is a violation of this Court’s order beyond a
       reasonable doubt and thus, is guilty of criminal contempt of this Court’s
       orders; and that Ms. Sloan be and hereby is assessed a fine of fifty dollars
       ($50.00) for her contemptuous actions.

                               III. I SSUES R AISED ON A PPEAL

        Mother has appealed both orders of contempt. She claims (1) the evidence was
insufficient to support either Order of contempt; (2) the court erred in admitting into evidence
the records from the Exchange Club; (3) the court erred in suspending her ten-day sentence
to the Davidson County workhouse; and (4) the court erred in appointing a guardian ad litem
and recusing herself during the contempt hearing. We will address each issue in turn.

                                 IV. C RIMINAL C ONTEMPT

        Tennessee Code Annotated §16-1-103 provides: “For the effectual exercise of its
powers, every court is vested with the power to punish for contempt, as provided for in this
code.” The courts are specifically empowered to inflict punishments for contempts of court
for the “willful disobedience or resistance of any . . . party . . . to any lawful writ, process,
order, rule, decree, or command of such courts . . . .” Tenn. Code Ann. §29-9-102(3). A
court may punish a party for contempt by a fine of $50, imprisonment up to ten days, or both.

                                              -5-
Tenn. Code Ann. §29-9-103.

       Criminal contempt actions “preserve the power and vindicate the dignity of the court.”
Stream v. Stream, 1992 WL 184771, at *1 (Tenn. Ct. App. 1992). Criminal contempt
sanctions are imposed as punishment for not adhering to a court’s order. Long v. McAllister-
Long, 221 S.W.3d 1, 12-13 (Tenn. Ct. App. 2006). Before a court can hold an individual in
contempt for violating an order, the order must be found to be specific and unambiguous.
In re Sydney T.C.H., 2010 WL 1254349, at *5 (Tenn. Ct. App. 2010) (citing Konvalinka v.
Chattanooga-Hamilton County Hosp. Auth., 249 S.W.3d 346, 355 (Tenn. 2008). Unlike civil
contempt, an individual imprisoned for criminal contempt cannot win his or her freedom by
complying with the court’s order. Long, 221 S.W.3d at 13 (citing Robinson v. Fulliton, 140
S.W.3d 304, 310 (Tenn. Ct. App. 2003)).

        The Tennessee Supreme Court has explained that an act of contempt is a “wilful or
intentional act that offends the court and its administration of justice.” Ahern v. Ahern, 15
S.W.3d 73, 78 (Tenn. 2000). A court must find a party’s disobedience to be willful before
it can find the party in contempt. Id. at 79. An individual charged with criminal contempt
is presumed to be innocent and may not be found to be in criminal contempt without proof
beyond a reasonable doubt that he or she has willfully failed to comply with a court’s order.
Long, 221 S.W.3d at 13.

        On appeal, however, “[i]ndividuals convicted of criminal contempt lose their
presumption of innocence and bear the burden of overcoming their presumption of guilt.”
Thigpen v. Thigpen, 874 S.W.2d 51, 53 (Tenn. Ct. App. 1993) (citing Robinson v. Air
Draulics Eng’g Co., 377 S.W.2d 908, 912 (Tenn. 1964) and Nuclear Fuel Servs. v. Local No.
3-677, Oil Chem., & Atomic Workers Int’l Union, 719 S.W.2d 550, 552 (Tenn. Crim. App.
1986)). “Appellate courts do not review the evidence in a light favorable to the accused and
will reverse criminal contempt convictions only when the evidence is insufficient to support
the trier-of-fact’s finding of contempt beyond a reasonable doubt.” Thigpen, 874 S.W.2d at
53; Rule of App. Pro. 13(e).

              V. S UFFICIENCY OF THE E VIDENCE TO S UPPORT C RIMINAL
                               C ONTEMPT F INDINGS

       With regard to the January 7, 2009 Order, Mother asserts the tape recording of the
phone message she left on May 30, 2009 was not preserved for appeal and that it therefore
cannot form the basis for the court’s finding of contempt. She also complains the trial court
was not specific enough in the order for her to know what behavior was proscribed.

       In the Interim Order dated October 14, 2008, the Juvenile Court lifted the order of

                                             -6-
protection that was in effect at the time “to permit certain communication between [Poff]
and Ms. Sloan, for the sole purpose of addressing issues related to their son.” The court was
clear and unequivocal that “[a]ny telephone calls will be reasonable as to time, frequency,
and duration.” The court expressly adopted this language from the Interim Order into the
final order dated January 7, 2009. Moreover, the record shows that the tape recorded
message was played in open court, and both Father and Mother testified about the recording.
There is no dispute that the message was over five and a half minutes long, and that the
message was not about the child or his well-being.2

        The Juvenile Court concluded beyond a reasonable doubt that Mother had willfully
violated its January 7, 2009 Order. Mother does not question the court’s conclusions that her
May 30, 2009 phone message was not about the parties’ child or that the message was not
reasonable as to duration. We find the court’s order was specific and unambiguous as to how
Mother was required to communicate with Father. We further find she has failed to
overcome her presumption of guilt on appeal and hold that the evidence in the record
supports the Juvenile Court’s finding beyond a reasonable doubt that Mother was in contempt
of its January 7, 2009 Order.

       With regard to the Order dated July 30, 2009, Mother contends the evidence was
insufficient to show her behavior was a willful violation of the order. We find this argument
without merit. The July 30 Order was clear and unequivocal that Father was supposed to
have a three-hour visit with his son on August 8. Mother’s concern over the number of other
people Father brought with him may have been reasonable. However, the testimony and
other evidence introduced during the hearing showed that Father offered to meet with his son
on his own, without any of his family members present. Mother rejected this option, and
decided to leave with her son, fully aware that by doing so she was violating the court’s order
that Father visit with the child on that day.

       Based on the evidence presented at the hearing, the Juvenile Court concluded beyond
a reasonable doubt that Mother had willfully violated its July 30, 2009 Order. Mother has
failed to overcome her presumption of guilt on appeal to show how the evidence is
insufficient to prove her violation of the court’s July 30, 2009 order was willful.

       Therefore, we find that the evidence is sufficient to support both criminal contempt
findings by the Juvenile Court and affirm the Juvenile Court’s conclusions that Mother


        2
         In the absence of a transcript of the tape recordings, or other suitable recordation of the content of
the phone message being preserved in the appellate record, we must presume that, if it had been included,
it would have supported the trial court’s findings. Williams v. Williams, 286 S.W.3d 290, 297 (Tenn. Ct. App.
2008).

                                                     -7-
willfully violated both the January 7, 2009 Order and the July 30, 2009 Order.

                     VI. T HE E XCHANGE C LUB’S B USINESS R ECORDS

      Mother next argues the Juvenile Court erred during its hearing on August 20, 2009,
when it admitted into evidence the Exchange Club’s record dated August 8, 2009. This
document is relevant because it contained the following:

       Supervisor . . . gave the [Custodial Parent] the option of abiding by the court
       order and continuing with the visit or canceling the visit. [Custodial Parent]
       chose to cancel the visit. When this was communicated with the [Visiting
       Parent] he considered to visiting with child without family members; however,
       [Custodial Parent] refused that proposition and left with child.

       Mother argues the document should not have been admitted because it contained notes
and opinions of a third party who was not present for cross-examination, and also because
it was not certified by an affidavit as required by Rule 803(6). She also suggests the
document was created with litigation in mind, and for that reason should not have been
admitted as a business record.

        The Tennessee Rules of Evidence define “hearsay” as a “statement, other than one
made by the declarant while testifying at the trial or hearing, offered in evidence to prove the
truth of the matter asserted.” Tenn. R. Evid. 801(c). A “statement” is defined as an oral or
written assertion. Tenn. R. Evid. 801(a). The record from The Exchange Club thus meets
the definition of hearsay and is inadmissible absent an exception from the hearsay rule.
Tenn. R. Evid. 802.

      The Tennessee Rules of Evidence indicate that records of regularly conducted
business activities constitute an exception to the hearsay rule. Rule 803(6) provides:

       A memorandum, report, record, or data compilation, in any form, of acts,
       events, conditions, opinions, or diagnoses made at or near the time by or from
       information transmitted by a person with knowledge and a business duty to
       record or transmit if kept in the course of a regularly conducted business
       activity and if it was the regular practice of that business activity to make the
       memorandum, report, record or data compilation, all as shown by the
       testimony of the custodian or other qualified witness or by certification that
       complies with Rule 902(11) or a statute permitting certification, unless the
       source of information or the method or circumstances of preparation indicate
       lack of trustworthiness. The term “business” as used in this paragraph

                                              -8-
       includes business, institution, profession, occupation, and calling of every
       kind, whether or not conducted for profit.

       The basis for Rule 803(6) is that “records regularly kept in the normal course of
business are inherently trustworthy and reliable.” Arias v. Duro Standard Products Co., 303
S.W.3d 256, 262 (Tenn. 2010) (quoting Alexander v. Inman, 903 S.W.2d 686, 700 (Tenn. Ct.
App. 1995), perm. app. denied, (Tenn. July 3, 1995)). This hearsay rule permits a trial court
to rely on inherently trustworthy business records by eliminating the expense and
inconvenience that would result from requiring everyone involved in the preparation and
maintenance of such records to testify. Arias, 303 S.W.3d at 262 (citing Alexander, 903
S.W.2d at 700).

       This court has explained that a party interested in introducing a business record as an
exception to the hearsay rule must satisfy five criteria:

       1.     The document must be made at or near the time of the event recorded;

       2.     The person providing the information in the document must have
              firsthand knowledge of the recorded events or facts;

       3.     The person providing the information in the document must be under
              a business duty to record or transmit the information;

       4.     The business involved must have a regular practice of making such
              documents; and

       5.     The manner in which the information was provided or the document
              was prepared must not indicate that the document lacks trustworthiness.

Arias, 303 S.W.3d at 263 (quoting Alexander, 903 S.W.2d at 700).

        A trial court has discretion to determine whether a statement qualifies as an exception
to the hearsay rule and can be admitted to prove the truth of the matter asserted in the
statement. Arias, 303 S.W.3d at 262 (citing State v. Stout, 46 S.W.3d 689, 697 (Tenn. 2001)
and State v. Stinnett, 958 S.W.2d 329, 331 (Tenn. 1997)). An appellate court will not reverse
the trial court’s determination unless a party can show the trial court abused its discretion.
Arias, 303 S.W.3d at 262 (citing Stout, 46 S.W.3d at 697). A trial court will be found to have
abused its discretion “when the trial court has applied an incorrect legal standard, or has
reached a decision which is illogical or unreasonable and causes an injustice to the party
complaining.” State v. Ruiz, 204 S.W.3d 772, 778 (Tenn. 2006) (citation omitted).

                                              -9-
       The transcript from the hearing on August 20 shows that Angela LeQuire testified at
the hearing and that she was the program manager for supervised visitation and for safe
exchanges at The Exchange Club Family Center. Ms. LeQuire testified she was familiar with
The Exchange Club’s recordkeeping procedures and that the information contained in the
document offered into evidence was recorded by a person with knowledge of what transpired
on August 8. She also testified that the person who recorded the information had the duty
to record the information and that such documents are kept in the regular course of business
at The Exchange Club. The record marked as an exhibit and introduced as a business record
was dated August 8, 2009. Ms. LeQuire testified:

        That’s part of our - - our process of the supervised visits is that for every visit,
        there is a monitored note. For every exchange, there is a monitored note.

        Contrary to Mother’s argument, there was no evidence in the record that The
Exchange Club’s document was prepared for an irregular purpose, such as litigation. See
State v. Dean, 76 S.W.3d 352, 365 (Tenn. Crim. App. 2001) (document created for an
irregular purpose, such as litigation, may not be made in the regular course of business and
may be inadmissible as a business record under Rule 803(6)). Moreover, Mother’s argument
that the document should not have been admitted without an affidavit has no merit. The
express language of Rule 803(6) is clear that a business record need not be certified by an
affidavit in accordance with Rule 902(11) if a qualified witness satisfies the criteria set forth
in the rule. Finally, Mother’s contention that the individual who created the document should
have been required to testify so that she could be cross-examined is not well-founded. As
the Tennessee Supreme Court explained in Arias, one of the purposes of the business records
exception to the hearsay rule is to avoid the necessity of requiring the individual who created
the record to testify about what she wrote in the report. Arias, 303 S.W.3d at 262.
Additionally, we note Mother could have secured the attendance of the author to testify at
the hearing.

       The Juvenile Court determined Ms. LeQuire was qualified to testify about the
document and the practices of maintaining such documents at The Exchange Club. Further,
the court determined the document satisfied the requirements of Rule 803(6) and could be
admitted as an exception to the hearsay rule as a record of regularly conducted activity.
Mother has failed to convince us that the Juvenile Court abused its discretion in admitting
the document as a business record. Therefore, based on the document and the evidence
introduced at the hearing, we affirm the Juvenile Court’s admission of The Exchange Club’s
document as a business record in accordance with Tennessee Rule of Evidence 803(6).3

        3
       Despite Mother’s complaint that the person who created the record wrote that Mother was
“argumentative” and “capricious,” there is no indication the Juvenile Court relied on these characterizations

                                                    -10-
                      VII. S USPENDING C RIMINAL C ONTEMPT S ENTENCE

        Mother next argues the Juvenile Court erred when it found her in criminal contempt
of its January 7, 2009 Order and suspended her incarceration. The court wrote in its Order
dated August 13, 2009:

        [T]he proof clearly shows that Mother leaving the May 30, 2009, telephone
        message left on Father’s answering machine [sic] was beyond a reasonable
        doubt a willful violation of this Court’s orders; that Mother should be found
        to be in contempt of this Court’s orders and be sentenced to ten (10) days in
        the Davidson County workhouse but that said sentence should be suspended
        for so long as Mother obeys this Court’s orders . . . .

       While ordinarily one might assume that not being required to serve a sentence was
preferable to incarceration, Mother’s argument is that she should have been placed on
probation and only be required to obey the court’s orders for ten days. The basis for
Mother’s argument is found in Tennessee Code Annotated §40-35-303(c)(1):

        If the court determines that a period of probation is appropriate, the court shall
        sentence the defendant to a specific sentence but shall suspend the execution
        of all or part of the sentence and place the defendant on supervised or
        unsupervised probation either immediately or after a period of confinement for
        a period of time no less than the minimum sentence allowed under the
        classification and up to and including the statutory maximum time for the class
        of the conviction offense.

Mother argues that since the criminal contempt statute prevents a court from incarcerating
an individual for more than ten days, see Tenn. Code Ann. §29-9-103, section 40-35-
303(c)(1) precludes a court from suspending the sentence for longer than ten days because
ten days is the “statutory maximum time for the class of the conviction offense.”

      Mother’s argument would be persuasive if criminal contempt constituted a violation
of the criminal law and if a suspension of a criminal contempt sentence constituted
“probation” as that term is used in Tenn. Code Ann. §40-35-303(c)(1). However, criminal
contempt is not considered a violation of the criminal law, and a suspension of a criminal
contempt sentence does not constitute probation. As a result, we conclude the Juvenile Court


in concluding Mother willfully violated its July 30 Order. Instead, the court relied on the fact that Father did
not have the opportunity to visit with his son as the court directed in its order and that Mother willfully
violated the order when she left with the child despite Father’s offer to visit with the child alone.

                                                     -11-
did not err when it suspended Mother’s ten-day sentence to the Davidson County workhouse.

        This court has addressed the issue of criminal contempt on numerous occasions and
has concluded that a criminal contempt proceeding is sui generis, or a class unto itself. The
Tennessee Supreme Court described criminal contempt proceedings as “sui generis – neither
a civil action nor a criminal prosecution as ordinarily understood, nor a criminal prosecution
within the Sixth Amendment of the United States Constitution.” Bowdon v. Bowdon, 278
S.W.2d 670, 672 (Tenn. 1955). As we explained in Brown v. Latham:

       Although criminal contempt is a crime, for constitutional purposes, it is not the
       same as a violation of the criminal law. A defendant committing an act that
       is both contemptuous and a violation of the criminal law may be punished for
       both without violating his right to plead former jeopardy. The proceeding in
       contempt is for an offense against the court as an organ of public justice, and
       not for a violation of the criminal law. Contempt proceedings are sui generis--
       neither a civil action nor a criminal prosecution as ordinarily understood.
       Thus, a defendant may be jailed for criminal contempt without a trial by jury,
       but the same defendant may demand a jury trial in a charge of violating a
       criminal statute if the statute provides that incarceration is one of the choices
       for punishment.

1994 WL 570102, at *3 (Tenn. Ct. App. 1994) (citations and quotations omitted); see Ahern,
15 S.W.3d at 83 (individual charged with criminal contempt under §29-9-102 is not entitled
to jury trial); see also Poff v. Poff, 1993 WL 73897, *2 (Tenn. Ct. App. 1993) (contempt
proceeding is sui generis, collateral to and independent of the case or proceeding from which
it arises).

        Unlike a typical criminal prosecution, which stands or falls on its own set of
circumstances, a criminal contempt proceeding is necessarily based on a preexisting court
order and is an offense against the court itself. See Doe v. Board of Professional
Responsibility of the Supreme Court of Tennessee, 104 S.W.3d 465, 474 (Tenn. 2003)
(contempt proceeding is sui generis and is incidental to the case from which it arises).
Moreover, while the state normally prosecutes an alleged perpetrator in a typical criminal
proceeding, one of the parties to a court order is typically the one that pursues a criminal
contempt proceeding against another party. See Wilson v. Wilson, 984 S.W.2d 898, 902-03
(Tenn. 1998) (due process does not preclude beneficiary of civil court order to prosecute
action for violation of order); Long, 221 S.W.3d at 7 (when accusation of criminal contempt
arises from violation of a court order, attorney for opposing party in underlying litigation
quite properly pursues contempt charge).



                                             -12-
        Criminal contempt statutes are not like other criminal statutes that prohibit certain
activities, such as driving without a license or selling alcohol to a minor. Rather, they are
“punitive in character, and their primary purpose is to vindicate the court’s authority.”
Thigpen, 874 S.W.2d at 53 (citing Gunn v, Souther Bell Tel. & Tel. Co., 296 S.W.2d 843, 844
(1956) and Garrett v. Forest Lawn Memorial Gardens, 588 S.W.2d 309, 315 (Tenn. Ct. App.
1979)); see Long, 221 S.W.3d at 12-13 (criminal contempt sanctions imposed simply as
punishment).

       It is not unusual for a court that has found an individual in criminal contempt for
violating its order to suspend a sentence imposed as a sanction for that contempt. See
Cansler v. Cansler, 2010 WL 342652, at *10 (Tenn. Ct. App. 2010) (holding §29-9-103 does
not mandate a sentence be imposed, and trial court can suspend any sentence it gives);
Thigpen, 874 S.W.3d at 54 (trial court should have suspended all but one day of sentence
imposed for criminal contempt).

       Tennessee Code Annotated §40-28-102(5) defines “probation” as:

       the release by a court of a person found guilty of a crime, upon verdict or plea,
       without imprisonment subject to conditions imposed by the court and subject
       to the supervision of the probation service . . . .

       When the Juvenile Court found Mother in criminal contempt, it did not find Mother
guilty of a crime. Rather, it found Mother had willfully violated its orders dated January 7,
2009 and July 30, 2009. We conclude Tennessee Code Annotated §40-35-303(c)(1) does not
come into play when criminal contempt is at issue and, therefore, it does not affect the
court’s ability to suspend its ten-day sentence imposed pursuant to Tenn. Code Ann. §29-9-
103.

       For all of these reasons, we affirm the trial court’s decision to suspend Mother’s ten-
day incarceration in the Davidson County workhouse for so long as she complies with the
court’s orders during the pendency of this case.

       VIII. S UA S PONTE A PPOINTMENT OF G UARDIAN AD L ITEM AND R ECUSAL

       Mother’s final argument on appeal is that the Juvenile Court erred when it appointed
a guardian ad litem at the conclusion of the court’s hearing on Father’s petition to find
Mother in contempt of the court’s January 7, 2009 Order. Apparently, neither Father nor
Mother had requested a guardian ad litem be appointed, but the court decided sua sponte, on
its own, to appoint a guardian ad litem for the child. The court explained:



                                             -13-
       The role for the guardian ad litem is to represent the best interest of the child.
       There is a pending petition for custody.

       She will interview both parents. She will – not much interviewing to be done
       with a two-year old, but she will certainly see the child. She will see child
       with both parents. She will represent that child’s interest in a custody
       proceeding.

                                                  .....

       I am specifically finding that there have been allegations here between the
       parents that if they were founded would result in dependent neglect.

       The record sent up to this Court on appeal does not contain the allegations the
Juvenile Court was referring to that caused the court to appoint a guardian ad litem.
However, Tennessee Rule of Civil Procedure 17.03 provides in part:

       The court shall at any time after the filing of the complaint appoint a guardian
       ad litem to defend an action for an infant or incompetent person who does not
       have a duly appointed representative, or whenever justice requires.

       The Tennessee Supreme Court interpreted this rule in Gann v. Burton, 511 S.W.2d
244, 246 (Tenn. 1974): “Rule 17.03 requires the trial judge to evaluate the total situation
surrounding the infant or incompetent and then, if justice requires, a guardian ad litem must
be appointed.” The Gann court explained that this appointment is discretionary, and an
appellate court will not overrule such appointment absent an abuse of the trial court’s
discretion. Id. at 246-47; see Keisling v. Keisling, 196 S.W.3d 703, 731 (Tenn. Ct. App.
2005) (specific language of Rule 17.03 authorizes trial court to appoint guardian ad litem for
minor child); Button v. Waite, 208 S.W.3d 366, 368 (Tenn. 2006) (chancellor sua sponte
appointed guardian ad litem to represent interests of child in custody dispute); see also Tenn.
Code Ann. §37-1-149 (a)(1) (at any stage of proceeding court shall appoint guardian ad litem
for child where interests of child require guardian).4


       4
         Tennessee Supreme Court Rule 40A is consistent with Tenn. R. Civ. Pro. 17.03 and the case law
cited. Section 3(a) of this rule provides:

       Consistent with Tennessee Code Annotated section 36-4-132, in a custody proceeding the
       court may appoint a guardian ad litem when the court finds that the child’s best interests are
       not adequately protected by the parties and that separate representation of the child’s best
       interests is necessary. Such an appointment may be made at any stage of the proceeding.

                                                   -14-
       Mother does not provide any explanation of why she believes the Juvenile Court may
have abused its discretion in appointing a guardian ad litem for her child. We conclude the
court was authorized to appoint a guardian ad litem to represent the child’s interests in the
custody dispute, and therefore affirm the court’s appointment.5

       Finally, Mother complains that the Juvenile Court judge erred in recusing herself
during the contempt hearing on July 29, 2009, when the parties did not specifically ask for
the judge to recuse herself at that time. The record does not contain anything about the
judge’s recusal of herself other than the following statement the judge made during the
hearing:

        [S]ince there have been allegations both against Magistrate Crawford and
        against myself, while I don’t think that worries me too much, as I said, at least
        half the people leave here unhappy with me every time they come in court. I
        am going to recuse myself and send the custody hearing, which will also
        encompass, Mr. Cate, any child support issue that you might file because I
        think the custody would have to be determined along with the visitation in
        order to properly do a worksheet on the issue of child support. I’m going to
        send that to Magistrate Calhoun. He will be sitting as a special judge.

       The decision by a trial court judge to recuse himself or herself is discretionary and will
not be reversed on appeal unless the appellant can show the recusal decision was an abuse
of discretion. State v. Hester, 324 S.W.3d 1, 72-73 (Tenn. 2010). According to Tennessee
Supreme Court Rule 10, Canon 3(E)(1):

        A judge shall disqualify himself or herself in a proceeding in which the judge’s
        impartiality might reasonably be questioned . . . .

        The Juvenile Court judge indicated a party had made allegations against her during
some prior proceedings. Based on the record, we cannot say the court applied an incorrect
legal standard, reached an illogical or unreasonable decision, or caused an injustice to Mother
by recusing herself. Therefore, we affirm the Juvenile Court judge’s decision to recuse
herself.




        5
          Mother contends the Juvenile Court erred by appointing a guardian ad litem during the contempt
hearing. It is clear from a review of the transcript, however, that the parties were also contesting custody of
the child, and the court was appointing a guardian ad litem in anticipation of those proceedings, not for any
purpose related to the contempt proceedings.

                                                    -15-
                                    IX. C ONCLUSION

       We affirm both of the Juvenile Court’s rulings finding Mother in criminal contempt,
affirm the court’s suspension of Mother’s ten-day sentence, affirm the court’s admission of
The Exchange Club’s document as a business record excepted from the rule against hearsay,
affirm the court’s appointment of a guardian ad litem for the child, and affirm the judge’s
recusal of herself from the parties’ dispute. Costs of the appeal shall be taxed against the
appellant, Sherry C. Sloan, for which execution may issue if necessary.




                                                  _________________________________
                                                  PATRICIA J. COTTRELL, JUDGE




                                           -16-